H DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on April 14, 2021.  These drawings are accepted by the Office.

Response to Arguments
Applicant’s arguments, see remarks page 1, filed May 3, 2021, with respect to claim 1 objection have been fully considered and are persuasive in view of the amendments.  The objection of the claim 1 has been withdrawn. 

Applicant’s arguments, see remarks, filed May 3, 2021, with respect to rejection of the claims 1-2, and 4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement have been fully considered and are persuasive in view of the amendments.  The rejection of the claims 1-2, and 4 under 35 U.S.C. 112(a) has been withdrawn. 

Applicant’s arguments, see remarks, filed May 3, 2021, with respect to rejection of the claims 1-2, and 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention have been fully considered and are persuasive in view of the amendments and Examiner’s amendments presented herewith.  The rejection of the claims 1-2, and 4 under 35 U.S.C. 112(a) has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 
Claim 1. (Currently amended) A radar target spherical projection method for generating and using a single integrated picture (SIP) in a maritime formation comprising executing following steps:
step 1, performing a projection modeling of a target at each of a plurality of platforms;
step 2, calculating in the each platform an altitude of the target wherein the calculating comprises a specific process as follows:
substituting D = ρ cos θ, h = ρ sin θ into  a spherical projection model of the target, to obtain:
Z (Z + 2 R) = 2 (a + R) ρ sin θ + a (a + 2 R) + ρ2, namely, 
            
                
                    
                        Z
                        (
                        Z
                        +
                        2
                        R
                        )
                    
                    
                        2
                        a
                        +
                        2
                        R
                    
                
                =
                
                    
                        
                            
                                2
                                a
                                +
                                2
                                R
                            
                        
                         
                        ρ
                         
                        s
                        i
                        n
                        θ
                    
                    
                        2
                        a
                        +
                        2
                        R
                    
                
                +
                
                    
                        a
                         
                        (
                        a
                        +
                        2
                        R
                        )
                    
                    
                        2
                        a
                        +
                        2
                        R
                    
                
                +
                
                    
                        
                            
                                ρ
                            
                            
                                2
                            
                        
                    
                    
                        2
                        a
                        +
                        2
                        R
                    
                
            
         
converting the above formula as R            
                ≫
            
        a, R            
                ≫
            
        Z, to obtain an altitude calculation formula of the target as follows:
            
                Z
                =
                h
                +
                a
                +
                
                    
                        
                            
                                ρ
                            
                            
                                2
                            
                        
                    
                    
                        2
                        (
                        a
                        +
                        R
                        )
                    
                
            
          (formula 1);
step 3, calculating a projection of the target on a radar plane in the each platform;
step 4, calculating the projection of the target on an earth spherical surface in the each platform which comprises a specific process as follows:
step 4-1, setting             
                d
                =
                2
                R
                ∙
                t
                a
                n
                
                    
                        β
                    
                    
                        2
                    
                
            
        
β represents a central angle formed by a target projection point Q on the earth spherical surface and a radar position at a point S,             
                
                    
                        β
                    
                    
                        2
                    
                
            
         is an angle of circumference, d is a side length of a part, tangent to  position, of an opposite side of             
                
                    
                        β
                    
                    
                        2
                    
                
            
         , and supposing that a point P exists, the side length is             
                
                    
                        S
                        P
                    
                    ¯
                
                =
                d
            
         ;
as            
                 
                
                    
                        sin
                    
                    ⁡
                    
                        β
                        =
                        
                            
                                D
                            
                            
                                R
                                +
                                Z
                            
                        
                         
                    
                
            
         ,             
                
                    
                        cos
                    
                    ⁡
                    
                        β
                        =
                        
                            
                                h
                                +
                                a
                                +
                                R
                            
                            
                                R
                                +
                                Z
                            
                        
                         
                    
                
            
           , and              
                
                    
                        tan
                    
                    ⁡
                    
                        
                            
                                β
                            
                            
                                2
                            
                        
                        =
                        
                            
                                s
                                i
                                n
                                 
                                β
                            
                            
                                1
                                +
                                c
                                o
                                s
                                β
                            
                        
                         
                    
                
            
         ,             
                
                    
                        d
                    
                    ⁡
                    
                        =
                        
                            
                                2
                                R
                                D
                            
                            
                                2
                                R
                                +
                                Z
                                +
                                h
                                +
                                a
                            
                        
                         
                    
                
                 
                 
            
        ;
step 4-2, substituting h in             
                
                    
                        d
                    
                    ⁡
                    
                        =
                        
                            
                                2
                                R
                                D
                            
                            
                                2
                                R
                                +
                                Z
                                +
                                h
                                +
                                a
                            
                        
                         
                    
                
            
         in the step 4-1 through the (formula 1), to obtain:             
                d
                =
                
                    
                        R
                    
                    
                        R
                        +
                        Z
                        -
                        
                            
                                
                                    
                                        ρ
                                    
                                    
                                        2
                                    
                                
                            
                            
                                4
                                (
                                a
                                +
                                R
                                )
                            
                        
                    
                
                ∙
                D
            
          ;
step 4-3, setting            
                
                    
                        R
                    
                    
                        R
                        +
                        Z
                        -
                        
                            
                                
                                    
                                        ρ
                                    
                                    
                                        2
                                    
                                
                            
                            
                                4
                                
                                    
                                        a
                                        +
                                        R
                                    
                                
                            
                        
                    
                
                =
                
                    
                        K
                    
                    
                        2
                    
                
                 
            
        , regarding K2 as a spherical projection coefficient, so that
d=K2·D ,
substituting D  in d=K2·D abovefrom 
D=K1·ρ 	(formula 2), 
to obtain
d=K1·K2·ρ	(formula 3);
step 4-4, approximately substituting a projection point of the target on the earth spherical surface with the point P, and obtaining coordinates P(XQ,YQ) of the spherical projection of the target according toa principle ofa same proportion of sides of similar figures, namely:
            
                
                    
                        
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            Q
                                        
                                    
                                    =
                                    
                                        
                                            K
                                        
                                        
                                            1
                                        
                                    
                                    ∙
                                    
                                        
                                            K
                                        
                                        
                                            2
                                        
                                    
                                    ∙
                                    
                                        
                                            x
                                        
                                        
                                            ρ
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            Y
                                        
                                        
                                            Q
                                        
                                    
                                    =
                                    
                                        
                                            K
                                        
                                        
                                            1
                                        
                                    
                                    ∙
                                    
                                        
                                            K
                                        
                                        
                                            2
                                        
                                    
                                    ∙
                                    
                                        
                                            y
                                        
                                        
                                            ρ
                                        
                                    
                                
                            
                        
                    
                
            
          
XQ represents an East coordinate of the projection of the target on the earth spherical surface, and YQ represents a North coordinate of the projection of the target on the earth spherical surface;
so, calculation formulas of
            
                
                    
                        
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            Q
                                        
                                    
                                    =
                                    
                                        
                                            K
                                        
                                        
                                            1
                                        
                                    
                                    ∙
                                    
                                        
                                            K
                                        
                                        
                                            2
                                        
                                    
                                    ∙
                                    ρ
                                     
                                    s
                                    i
                                    n
                                    α
                                
                            
                            
                                
                                    
                                        
                                            Y
                                        
                                        
                                            Q
                                        
                                    
                                    =
                                    
                                        
                                            K
                                        
                                        
                                            1
                                        
                                    
                                    ∙
                                    
                                        
                                            K
                                        
                                        
                                            2
                                        
                                    
                                    ∙
                                    ρ
                                     
                                    c
                                    o
                                    s
                                    α
                                
                            
                            
                                
                                    Z
                                    =
                                    h
                                    +
                                    a
                                    +
                                    
                                        
                                            
                                                
                                                    ρ
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            2
                                            (
                                            a
                                            +
                                            R
                                            )
                                        
                                    
                                
                            
                        
                    
                
            
         
step 5, collecting obtained projections of the target on the earth spherical surface from multiple platforms for preprocessing radar data and generating a picture; and
step 6, processing radar data including data of space-time consistency of the target from the multiple platforms, correcting projection errors by calculating data on the altitude, the projection on the earth spherical surface of the target from the multiple platforms, , and using the SIP for supporting a load control of the platform or a collaborative control over the maritime formation.

Claim 2. (Currently amended) The method according to claim 1, characterized in that the step 1 comprises a specific process as follows:
expressing a position of the target detected by a radar through polar coordinates (ρ, α, θ) with a position of a radar antenna as an origin ρ is a slant distance to the target, α is an azimuth of the target relative to due north and θ is an elevation of the target;
converting (ρ, α, θ) into rectangular coordinates (xρ, yρ, h) as follows:
            
                
                    
                        
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            ρ
                                        
                                    
                                    =
                                    ρ
                                    ∙
                                    s
                                    i
                                    n
                                    α
                                
                            
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            ρ
                                        
                                    
                                    =
                                    ρ
                                    ∙
                                    c
                                    o
                                    s
                                    α
                                
                            
                            
                                
                                    h
                                    =
                                    ρ
                                    ∙
                                    s
                                    i
                                    n
                                    θ
                                
                            
                        
                    
                
            
         
wherein xρ represents an x-coordinate of the target, yρ represents a y-coordinate of the target, and represents a vertical coordinate of the target; and
establishing a plane projection model and a spherical projection model of the target, wherein 
the  the target is as follows:             
                
                    
                        D
                    
                    
                        ρ
                    
                
                =
                
                    1
                    -
                    
                        
                            
                                
                                    h
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    ρ
                                
                                
                                    2
                                
                            
                        
                    
                
            
         
the spherical projection model of the target is as follows:
            
                 
                
                    
                        (
                        R
                        +
                        Z
                        )
                    
                    
                        2
                    
                
                =
                
                    
                        D
                    
                    
                        2
                    
                
                +
                
                    
                        
                            
                                (
                                a
                                +
                                R
                                +
                                h
                                )
                            
                        
                    
                    
                        2
                    
                
            
         
inD represents a length of a projection of ρ on the radar plane, Z represents the altitude of the target, R represents the earth radius, and a represents an altitude of the position of the radar antenna.

Claim 4. (Currently amended) The method according to claim 1, characterized in that the step 3 comprises a specific process as follows:
Setting              
                
                    1
                    -
                    
                        
                            
                                
                                    h
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    ρ
                                
                                
                                    2
                                
                            
                        
                    
                
                =
            
                     
                
                    
                        K
                    
                    
                        1
                    
                
            
        , regarding K1 as a plane projection coefficient, so that a plane projection model of the target is converted intothe (formula 2):
D=K1·ρ 	
obtaining projection coordinates of the target on the radar plane according to a principle of a same proportion of sides of similar figures,
            
                
                    
                        
                            
                                
                                    
                                        
                                            x
                                            =
                                            
                                                
                                                    K
                                                
                                                
                                                    1
                                                
                                            
                                            ∙
                                            x
                                        
                                        
                                            ρ
                                        
                                    
                                    =
                                    
                                        
                                            K
                                        
                                        
                                            1
                                        
                                    
                                    ∙
                                    ρ
                                     
                                    s
                                    i
                                    n
                                    α
                                
                            
                            
                                
                                    y
                                    =
                                    
                                        
                                            K
                                        
                                        
                                            1
                                        
                                    
                                    ∙
                                    
                                        
                                            y
                                        
                                        
                                            ρ
                                        
                                    
                                    =
                                    
                                        
                                            K
                                        
                                        
                                            1
                                        
                                    
                                    ∙
                                    ρ
                                     
                                    c
                                    o
                                    s
                                    α
                                
                            
                        
                    
                
            
         
wherein x represents an x-coordinate of the projection of the target on the radar plane, and y represents a y-coordinate of the projection of the target on the radar plane.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  	
Regarding independent claim 1 as amended, none of the prior art of record discloses in combination “A radar target spherical projection method for generating and using a single integrated picture (SIP) in a maritime formation”, particularly characterized by the features of “executing following steps:
step 1, performing a projection modeling of a target at each platform;
step 2, calculating in the each platform an altitude of the target wherein the calculating comprises a specific process as follows:
substituting D = ρ cos θ, h = ρ sin θ into a spherical projection model of the target, to obtain:
Z (Z + 2 R) = 2 (a + R) ρ sin θ + a (a + 2 R) + ρ2, namely, 
                
                    
                        
                            Z
                            (
                            Z
                            +
                            2
                            R
                            )
                        
                        
                            2
                            a
                            +
                            2
                            R
                        
                    
                    =
                    
                        
                            
                                
                                    2
                                    a
                                    +
                                    2
                                    R
                                
                            
                             
                            ρ
                             
                            s
                            i
                            n
                            θ
                        
                        
                            2
                            a
                            +
                            2
                            R
                        
                    
                    +
                    
                        
                            a
                             
                            (
                            a
                            +
                            2
                            R
                            )
                        
                        
                            2
                            a
                            +
                            2
                            R
                        
                    
                    +
                    
                        
                            
                                
                                    ρ
                                
                                
                                    2
                                
                            
                        
                        
                            2
                            a
                            +
                            2
                            R
                        
                    
                
             
converting the above formula as R                        
                            ≫
                        
                    a, R                        
                            ≫
                        
                    Z, to obtain an altitude calculation formula of the target as follows:
                        
                            Z
                            =
                            h
                            +
                            a
                            +
                            
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    2
                                    (
                                    a
                                    +
                                    R
                                    )
                                
                            
                        
                      (formula 1);
step 3, calculating a projection of the target on a radar plane in the each platform;
step 4, calculating the projection of the target on an earth spherical surface in the each platform which comprises a specific process as follows:
step 4-1, setting                         
                            d
                            =
                            2
                            R
                            ∙
                            t
                            a
                            n
                            
                                
                                    β
                                
                                
                                    2
                                
                            
                        
                    
wherein β represents a central angle formed by a target projection point Q on the earth spherical surface and a radar position at a point S,                         
                            
                                
                                    β
                                
                                
                                    2
                                
                            
                        
                     is an angle of circumference, d is a side length of a part, tangent to the radar position, of an opposite side of                         
                            
                                
                                    β
                                
                                
                                    2
                                
                            
                        
                     , and supposing that a point P exists, the side length is                         
                            
                                
                                    S
                                    P
                                
                                ¯
                            
                            =
                            d
                        
                     ;
as                        
                             
                            
                                
                                    sin
                                
                                ⁡
                                
                                    β
                                    =
                                    
                                        
                                            D
                                        
                                        
                                            R
                                            +
                                            Z
                                        
                                    
                                     
                                
                            
                        
                     ,                         
                            
                                
                                    cos
                                
                                ⁡
                                
                                    β
                                    =
                                    
                                        
                                            h
                                            +
                                            a
                                            +
                                            R
                                        
                                        
                                            R
                                            +
                                            Z
                                        
                                    
                                     
                                
                            
                        
                       , and                          
                            
                                
                                    tan
                                
                                ⁡
                                
                                    
                                        
                                            β
                                        
                                        
                                            2
                                        
                                    
                                    =
                                    
                                        
                                            s
                                            i
                                            n
                                             
                                            β
                                        
                                        
                                            1
                                            +
                                            c
                                            o
                                            s
                                            β
                                        
                                    
                                     
                                
                            
                        
                     ,                         
                            
                                
                                    d
                                
                                ⁡
                                
                                    =
                                    
                                        
                                            2
                                            R
                                            D
                                        
                                        
                                            2
                                            R
                                            +
                                            Z
                                            +
                                            h
                                            +
                                            a
                                        
                                    
                                     
                                
                            
                             
                             
                        
                    ;
step 4-2, substituting h in                         
                            
                                
                                    d
                                
                                ⁡
                                
                                    =
                                    
                                        
                                            2
                                            R
                                            D
                                        
                                        
                                            2
                                            R
                                            +
                                            Z
                                            +
                                            h
                                            +
                                            a
                                        
                                    
                                     
                                
                            
                        
                     in the step 4-1 through the formula (1), to obtain:                         
                            d
                            =
                            
                                
                                    R
                                
                                
                                    R
                                    +
                                    Z
                                    -
                                    
                                        
                                            
                                                
                                                    ρ
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            4
                                            (
                                            a
                                            +
                                            R
                                            )
                                        
                                    
                                
                            
                            ∙
                            D
                        
                      ;
step 4-3, setting                        
                            
                                
                                    R
                                
                                
                                    R
                                    +
                                    Z
                                    -
                                    
                                        
                                            
                                                
                                                    ρ
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            4
                                            
                                                
                                                    a
                                                    +
                                                    R
                                                
                                            
                                        
                                    
                                
                            
                            =
                            
                                
                                    K
                                
                                
                                    2
                                
                            
                             
                        
                     , regarding K2 as a spherical projection coefficient, so that
d=K2·D ,
substituting D in d=K2·D above from
D=K1·ρ	(formula 2), 
to obtain
d=K1·K2·ρ	(formula 3);
step 4-4, approximately substituting a projection point of the target on the earth spherical surface with the point P, and obtaining coordinates P(XQ,YQ) of a spherical projection of the target according to a principle of a same proportion of sides of similar figures, namely:
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                X
                                            
                                            
                                                Q
                                            
                                        
                                        =
                                        
                                            
                                                K
                                            
                                            
                                                1
                                            
                                        
                                        ∙
                                        
                                            
                                                K
                                            
                                            
                                                2
                                            
                                        
                                        ∙
                                        
                                            
                                                x
                                            
                                            
                                                ρ
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                Y
                                            
                                            
                                                Q
                                            
                                        
                                        =
                                        
                                            
                                                K
                                            
                                            
                                                1
                                            
                                        
                                        ∙
                                        
                                            
                                                K
                                            
                                            
                                                2
                                            
                                        
                                        ∙
                                        
                                            
                                                y
                                            
                                            
                                                ρ
                                            
                                        
                                    
                                
                            
                        
                    
                
              
wherein XQ represents an East coordinate of the projection of the target on the earth spherical surface, and YQ represents a North coordinate of the projection of the target on the earth spherical surface;
so, calculation formulas of spherical projection coordinates and the altitude of the radar target are as follows:
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                X
                                            
                                            
                                                Q
                                            
                                        
                                        =
                                        
                                            
                                                K
                                            
                                            
                                                1
                                            
                                        
                                        ∙
                                        
                                            
                                                K
                                            
                                            
                                                2
                                            
                                        
                                        ∙
                                        ρ
                                         
                                        s
                                        i
                                        n
                                        α
                                    
                                
                                
                                    
                                        
                                            
                                                Y
                                            
                                            
                                                Q
                                            
                                        
                                        =
                                        
                                            
                                                K
                                            
                                            
                                                1
                                            
                                        
                                        ∙
                                        
                                            
                                                K
                                            
                                            
                                                2
                                            
                                        
                                        ∙
                                        ρ
                                         
                                        c
                                        o
                                        s
                                        α
                                    
                                
                                
                                    
                                        Z
                                        =
                                        h
                                        +
                                        a
                                        +
                                        
                                            
                                                
                                                    
                                                        ρ
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                            
                                                2
                                                (
                                                a
                                                +
                                                R
                                                )
                                            
                                        
                                    
                                
                            
                        
                    
                
             
step 5, collecting obtained projections of the target on the earth spherical surface from multiple platforms for preprocessing radar data and generating a picture; and
step 6, processing radar data including data of space-time consistency of the target from the multiple platforms, correcting projection errors by calculating data on the altitude, the projection on the earth spherical surface of the target from the multiple platforms, ”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The closest Art on the record discloses some of the claimed features but fails at least to disclose “approximately substituting a projection point of the target on the earth spherical surface with a point P, and obtaining coordinates P(XQ,YQ) of a spherical projection of the target according to a principle of a same proportion of sides of similar figures, namely:
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                X
                                            
                                            
                                                Q
                                            
                                        
                                        =
                                        
                                            
                                                K
                                            
                                            
                                                1
                                            
                                        
                                        ∙
                                        
                                            
                                                K
                                            
                                            
                                                2
                                            
                                        
                                        ∙
                                        
                                            
                                                x
                                            
                                            
                                                ρ
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                Y
                                            
                                            
                                                Q
                                            
                                        
                                        =
                                        
                                            
                                                K
                                            
                                            
                                                1
                                            
                                        
                                        ∙
                                        
                                            
                                                K
                                            
                                            
                                                2
                                            
                                        
                                        ∙
                                        
                                            
                                                y
                                            
                                            
                                                ρ
                                            
                                        
                                    
                                
                            
                        
                    
                
              
wherein XQ represents an East coordinate of the projection of the target on the earth spherical surface, and YQ represents a North coordinate of the projection of the target on the earth spherical surface;
so, calculation formulas of spherical projection coordinates and the altitude of the radar target are as follows:
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                X
                                            
                                            
                                                Q
                                            
                                        
                                        =
                                        
                                            
                                                K
                                            
                                            
                                                1
                                            
                                        
                                        ∙
                                        
                                            
                                                K
                                            
                                            
                                                2
                                            
                                        
                                        ∙
                                        ρ
                                         
                                        s
                                        i
                                        n
                                        α
                                    
                                
                                
                                    
                                        
                                            
                                                Y
                                            
                                            
                                                Q
                                            
                                        
                                        =
                                        
                                            
                                                K
                                            
                                            
                                                1
                                            
                                        
                                        ∙
                                        
                                            
                                                K
                                            
                                            
                                                2
                                            
                                        
                                        ∙
                                        ρ
                                         
                                        c
                                        o
                                        s
                                        α
                                    
                                
                                
                                    
                                        Z
                                        =
                                        h
                                        +
                                        a
                                        +
                                        
                                            
                                                
                                                    
                                                        ρ
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                            
                                                2
                                                (
                                                a
                                                +
                                                R
                                                )
                                            
                                        
                                    
                                
                            
                        
                    
                
             
step 5, collecting obtained projections of the target on the earth spherical surface from multiple platforms for preprocessing radar data and generating a picture; and
step 6, processing radar data including data of space-time consistency of the target from the multiple platforms, correcting projection errors by calculating data on the altitude, the projection on the earth spherical surface of the target from the multiple platforms, ”.

In that the dependent claims 2 and 4 depend ultimately from allowable, independent claim 1, these dependent claims 2 and 4 are allowable for, at least, the reasons for which independent claim 1 is allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reed et al. (U.S. Patent Application Publication 2017/0067990A1) teaches a reverse-ephemeris method for determining position, attitude, and time; 
Neira (U.S. Patent 5546087A) teaches an altimetry method;
Makkapati et al. (U.S. Patent Application Publication 2006/0202884A1) teaches a constant altitude plan position indicator for radars;
L. Baiping and L. Dan, "Research and Realization of Coordinate Conversion in Radar Video Display," 2013 Ninth International Conference on Computational Intelligence and Security, Leshan, 2013, pp. 277-279, doi: 10.1109/CIS.2013.65.
G. Hector, "Neurovision®; The way to merge visual reality with navigational and military systems," 2013 IEEE/AIA A 32nd Digital Avionics Systems Conference (DASC), East Syracuse, NY, 2013, pp. 3D5-1-3D5-12, doi: 10.1109/DASC.2013.6712571.
S. Omar and S. Winberg, "Multisensor data fusion: Target tracking with a doppler radar and an Electro-Optic camera," 2011 IEEE International Conference on Control System, Computing and Engineering, Penang, 2011, pp. 210-215, doi: 10.1109/ICCSCE.2011.6190524;
Bryne, FT  Norman, HL  Pennett, “Positional Coordinate Conversion” LA, IBM TDB Archive, 1995-Apr-01;
L. Yu, Z. Can-bin, F. Xin-xi and L. Bin-bin, "Estimation of aircraft altitude in 2D radar intelligence networking," 2010 2nd International Conference on Signal Processing Systems, Dalian, 2010, pp. V2-331-V2-333, doi: 10.1109/ICSPS.2010.5555467.
J. Zhu, "Conversion of Earth-centered Earth-fixed coordinates to geodetic coordinates," in IEEE Transactions on Aerospace and Electronic Systems, vol. 30, no. 3, pp. 957-961, July 1994, doi: 10.1109/7.303772.
Li Duan, Xin-han Huang, Bin Luo and Qi-yuan Li, "Target tracking with interactive multiple model in geodetic coordinate system for naval ships cooperative engagement," 2008 11th International Conference on Information Fusion, Cologne, 2008, pp. 1-8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648